KELLEHER, Justice,
dissenting.
I would affirm the arbitrator’s decision. Not only did he comply with the contract provisions of the collective-bargaining agreement but he also supplied rational explanations for his actions. As noted by the majority, the satisfaction of these two bases of review renders the judiciary powerless to vacate an arbitrator’s award. Rhode Island Council 94 v. State, 456 A.2d 771 (R.I. 1983).
Although section 29.1 of the collective-bargaining agreement provides that the state may dismiss, demote, or suspend an employee for cause, section 29.4 states that any employee who believes that he or she has been unfairly treated by dismissal, demotion, or suspension, and gives reasons for the dissatisfaction, may have the sanction reviewed in accordance with the grievance and arbitration procedures set forth in the agreement.
Section 31.2 specifically states that the arbitrator’s decision shall be final and binding upon the parties.
Here Maciel’s dismissal followed the established procedures and finally came before an arbitrator who was asked by both parties to determine whether Maciel was “discharged without just cause, and if so, what should the remedy be?” The arbitrator found that Maciel was unjustly terminated, and in response to the second part of the issue presented, he fashioned an appropriate remedy from the list of disciplinary measures enumerated in the contract. The arbitrator simply answered the question presented under the authority granted him by the contractual grievance procedures, and he chose a penalty from those listed in the disciplinary-enforcement provision of the agreement. He neither exceeded his powers nor chose an unauthorized remedy. These actions clearly comply with “the contract and the law of the shop and consequently merit[ ] judicial approval.” Council 94, AFSCME, AFL-CIO v. State, 475 A.2d 200, 203 (R.I. 1984).
Turning now to the arbitrator’s analysis, we note his determination that “[t]he actions of the grievant warrant significant discipline, but less than termination.” In reaching this conclusion, he considered Ma-ciel’s past performance, her state of mind during the events at issue, and the circumstances that surrounded those events.
In the course of her twenty-two-year nursing career, Maciel had never before been disciplined. During the alleged assaults she exhibited no signs of unlawful intent. The patient she removed to the courtyard was hostile, confused, and intractable. In reference to such situations the arbitrator remarked that “there are times when a nurse or attendant must physically restrain, assist, maneuver, deter or place a patient in a desired position.” Relying on these findings, the arbitrator reasoned that Maciel’s March 1, 1981 misbehavior could have been caused by a momentary lapse of professional judgment. He further found that the nurse’s failure to report immediately the “minor * * * scratch or abrasion” on her patient’s leg did not warrant disciplinary action. Maciel treated the injury shortly after she attended to the other patients, and she fully disclosed the episode to investigators when she was later questioned.
In substituting a three-month suspension for the discharge, the arbitrator considered the negative impact that termination would have on Maciel’s prospects for employment in the nursing profession.2 This considera*121tion, together with the mitigating factors already discussed and the absence of any pattern of patient abuse by Maciel, led the arbitrator to conclude that dismissal was too harsh a punishment for the violations committed. Although his decision was clearly based on a “passably plausible,” if not logical, interpretation of the contract and the law of the shop, Jacinto v. Egan, 120 R.I. 907, 912, 391 A.2d 1173, 1176 (1978), my colleagues believe that “the arbitrator’s decision was a manifest disregard of the contract provisions and the arbitrator exceeded his powers in violation of § 29-9-18.”
In Jacinto, we stated that even “awards premised on ‘clearly erroneous’ interpretations of the contract have been affirmed when the result was rationally based upon the contract.” 120 R.I. at 912, 391 A.2d at 1176.
In Rhode Island Council 94 v. State, 456 A.2d at 775, we ruled that absent complete irrationality, an arbitrator’s award is not subject to judicial review. And in Council 94, AFSCME, AFL-CIO, we decided that “judicial reversal of an arbitrator’s award solely on the ground of a reviewing court’s disagreement with his construction of the contract is prohibited.” 475 A.2d at 203 (citing Rhode Island Council 94 v. State, 456 A.2d at 775). Having compared the record submitted in this case with the opinion of my colleagues, I find it apparent that the members of the majority have ignored each of these well-established principles in fashioning their own remedy to this dispute.
Our previous decisions in this area of the law are predicated on the strong public policy that favors the finality of arbitration awards. Belanger v. Matteson, 115 R.I. 332, 346 A.2d 124 (1975), cert. denied, 424 U.S. 968, 96 S. Ct. 1466, 47 L. Ed. 2d 736 (1976). Disagreement with this position should be voiced “at the statehouse and not the courthouse.” Jacinto, 120 R.I. at 917, 391 A.2d at 1178. Reversal of arbitration rulings solely to effect different results contravenes this policy, circumvents our established standards of review, and represents an unprecedented deviation from our treatment of grievance disputes arising from collective-bargaining agreements. I sincerely believe that my colleagues’ affirmation of the trial justice’s discharge mandate will eventually make for a “judicial open season” wherein arbitrator’s awards will be fair game for any member of the judiciary who finds any degree of fault with the arbitrator’s disposition of any particular controversy. For these reasons I respectfully dissent.

. In Council 94, AFSCME, AFL-CIO v. State, 475 A.2d 200, 201 (R.I. 1984), the arbitrator observed that a discharge for good cause is tantamount to "economic capital punishment.”